Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/21 has been entered.
 
Response to Arguments
Applicants arguments and amendments, filed on 3/29/21, have been fully considered but they do not confer patentability on the instantly filed claims.  Applicants have amended independent claim 1 such that the photo-imprinting curable composition includes a silicon-free polymerizable compound which is present in an amount of not more than 20 wt% relative to the polymerizable compound (A).  The previously relied upon prior art rejections to Takihara et al. (US 2014/0037900) have been withdrawn.  Specifically, Takihara et al. does not teach with sufficient specificity curable compositions which satisfy all of the limitations of claim 1.  Example 16 Takihara et al. does not include any other ingredient which reads on the silicon-free polymerizable compound as claimed.  Moreover, none of the other working examples satisfy the limitations as claimed.  The specification is not specific enough to provide sufficient motivation for one having ordinary skill in the art to prepare a composition comprising ingredients (A) through (C) and a silicon-free polymerizable compound as recited in claim 1.  However, further search has led to new prior art rejections and a 112(d) rejection, which are described below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 7, 12-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou et al. (US 2008/0277826).
	Claims 1 and 3: Chou et al. teaches compositions and processes for nanoimprinting.  Chou et al. claims a method for forming a pattern in a film carried on a substrate in which a mold having an uneven surface is coated by a film comprising a deformable polymeric composition, then the film is molded under a molding pressure followed by solidifying/curing the mold-deformed film and removing the mold from the film (claim 1 of Chou et al.).  One specific composition which is employed as the film is example 8 which is a drawn to a photocurable composition comprising a polymerizable compound (A) comprising a silicon atom in the molecule (acrylic polysiloxane) in an amount of 73 wt%, a photopolymerization initiator (B) (Irgacure 184) in an amount of 4 wt%, an additive (C) which is a compound satisfying (C1) of claim 1 in which variable n is equal to zero, variable R1 is a C12 alkyl group and variable X1 is an 
	Claim 7: Claim 7 serves to further limit embodiments where component (C2) is present.  However, this represents an optional embodiment since the composition may comprise either (C1) or (C2).  As such, Chou et al. may properly be relied upon to reject claim 7 despite not explicitly teaching a component satisfying (C2).
Claim 12: The compositions taught by Chou et al., including the composition of example 8, are employed in an imprint pattern forming method in which a photo-imprinting curable composition is applied onto a substrate, followed by pressing an imprinting mold into the composition (where the imprinting mold has protruding features making said mold unlevel), photocuring the film followed by removing the mold from the shaped and cured film, thereby anticipating claim 12.
Claim 13: Chou et al. specifically teaches that the nanoimprint resists release well from untreated molds, thereby anticipating claim 13 (paragraph 0014).
Claim 14: Claim 7 of Chou et al. includes a step of imprinting a nanoimprint resist, which satisfies the intended use limitations of claim 14.
Claim 15: The rejection of claims 1 and 12-14 are wholly incorporated into the rejection of claim 15.  Chou et al. further teaches that patterns which are created at the top layer can be transferred to the underlayers by etching or other conventional techniques of pattern transfer know in the art of chemical microelectronics lithography (paragraph 0057), thereby anticipating claim 15.
Claims 17-19: As stated above in the rejection of claims 1 and 12-14, Chou et al. teaches a method which satisfies all of the limitations of claims 17-19.
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-11, 16 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (US 2008/0277826).
Claims 9 and 10: While example 8 does not explicitly teach that the acrylic polysiloxane has two or more acrylic groups as required by claim 9, one having ordinary skill in the art would have understood that it would be most useful to employ an acrylic polysiloxane having at least two acrylic groups in order for it to form a cured solid film.  Monofunctional acrylic siloxanes would only be able to react at one position, which would not achieve a cross linked product.  As such, it is obvious to employ such a di- or multi-functional acrylic polysiloxane as the starting material in example 8.  Additionally, the acrylic groups present on such a polysiloxane inherently crosslink via the ethylenically unsaturated bond.  In this way, the ethylenically unsaturated bond serves as the polymerizable functional group, thereby satisfying claim 10.
Claim 11: While Chou et al. does not employ a solvent in example 8, the suggestion to add a solvent is apparent to one having ordinary skill in the art given the overall teachings of Chou et al.  Specifically, Chou et al. teaches that the resist material which is to be applied on a substrate can be applied using methods such as spin-coating, spray-drying, or dipping.  
Claim 16: The rejection of claims 9 and 10 are incorporated into the rejection of claim 16.  Example 8 of Chou et al. teaches a composition comprising ingredients (A) through (C) with the obvious understanding that an acrylic polysiloxane having two or more acrylic groups is employed thereby satisfying all of the limitations of claim 16. 
Claims 20-22: The rejection of claims 17-19 above applies with equal force in the rejection of claims 20-22.  Specifically, the compositions taught by Chou et al. (including example 8) are taught to be employed as photo-imprinting curable compositions which is used in an imprint pattern forming method satisfying all of the limitations of claims 20-22.

Claims 1-3, 7-10, 12-14, 16 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya et al. (US 2008/0094570).
Claims 1 and 3: Kamiya et al. teaches highly oxygen-permeable hydrated ocular lenses.  The compositions used to prepare such lenses include the specific compositions shown in Table 1.  Example 7 of table 1 is comprised of 30 pbw of FM-7725, which is a polysiloxane satisfying component (A) as claimed, 50 pbw of vinyl butylate, 10 pbw of dimethylacrylamide, 5 pbw of t-butylmethacrylate, 4.5 pbw of lauryl methacrylate, and 0.5 pbw of an initiator (t-BuND).  Lauryl methacrylate satisfies formula (C1) of claim 1.  The monomer t-butylmethacrylate is present at 16.67 pbw based on 100 pbw of FM-7725.  This amount satisfies the limitation that the composition comprise a silicon-free polymerizable compound in an amount of not more than 20 wt% relative to component (A) as required by claim 1.  While example 7 includes a thermal polymerization initiator, Kamiya et al. explicitly teaches that photopolymerization initiators may be employed (paragraph 0035).  As such, it would have been obvious to one having ordinary skill in the art to have employed a photoinitiator in any of the compositions taught by Kamiya et al.  Last, lauryl methacrylate has an HLB value of zero when applied to the formula of claim 3, thereby satisfying claim 3.

Claim 7: Claim 7 serves to further limit embodiments where component (C2) is present.  However, this represents an optional embodiment since the composition may comprise either (C1) or (C2).  As such, Kamiya et al. may properly be relied upon to reject claim 7 despite not explicitly teaching a component satisfying (C2).
Claim 8: The exemplified amount of lauryl methacrylate in example 7 is 4.5 wt%, which falls within the 0.1-5 wt% range of claim 8.
Claims 9 and 10: The polysiloxane employed in example 7 is a polysiloxane having two polymerizable ethylenically unsaturated groups, thereby satisfying claims 9 and 10.
Claims 12-14: Claims 12-14 are written as intended use claims.  The claims are still directed to a photo-imprinting curable composition.  All of the method steps recited in claim 12 are intended method steps, but not actually required steps.  Since Kamiya et al. renders obvious compositions which satisfy all of the limitations of claim 1, it necessarily follows that such compositions would be capable of serving in Applicants intended role, thereby satisfying claims 12-14.
Claim 16: The combined prior art rejection of claims 1, 9 and 10 are wholly incorporated in the rejection of claim 16 and collectively satisfy all of the limitations of claim 16
Claims 20-22: The combined prior art rejection of claims 12-14 above applies with equal force to claims 20-22.
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766